iDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a method, system, and product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 17 and product Claim 20.  Claim 1 recites the limitations of:
A method comprising:
(a) obtaining a first instruction comprising a first leg specifying a first counterparty and a second counterparty that are counterparties to a first transaction and an amount of a first asset owned by the first counterparty;
(b) confirming that the first instruction is authorized, wherein confirming that the first instruction is authorized comprises locking the first asset in response to obtaining confirmation without transferring the first asset;
(c) executing the first instruction after the first instruction is confirmed to be authorized, wherein executing the first instruction comprises transferring the first asset from the first counterparty to the second counterparty; and
(d) recording in a blockchain that the first instruction has been executed.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. obtaining instruction comprising leg specifying counterparties to a transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 17 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as claim 1 can be performed in the mind of a person or with pen and paper, the claim is also abstract under Mental Processes grouping of abstract ideas.  See also, MPEP 2106.04(a)(2) III C where use of a generic computer for performing a judicial exception has been shown to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: blockchain (Claim 1);  servers, blockchain, network interface hardware, computer readable medium, processor (Claim 17); and computer readable medium, processor, blockchain (Claim 20)  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “blockchain” has been defined in the disclosure as computer nodes on which a distributed databased is stored (para. [39]), therefore computers storing data.  Locking a first asset without transferring the first asset is claimed at a high level of generality and without the claim reflecting a technical improvement.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 17, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as obtaining (receiving) and recording (storing) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 17, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-16 and 19 further define the abstract idea that is present in their respective independent claims 1 and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 4 and 7-12 also recite recoding in blockchain, which is simply recoding in data in a distributed ledger.  Claim 5 recites “using computer program code that implements a protocol layer of the blockchain” where using code and implements protocol layer is recited at a high level of generality.  Claim 15 recites “the first instruction automatically executes upon the blockchain achieving a certain block height” is a condition to limit a first instruction comprises a first leg that is related to a transaction.  Therefore, this is just further limiting execution of a transaction, which is further limiting an abstract concept.
Therefore, the claims 2-16 and 19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13,and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polymath (Trevor Koverko et al., “Polymath The Securities Token Platform,” Feb. 2018, Ver. 3.0, pp. 1-20) in view of Pub. No. US 2019/0378127 to Dudar et al.
Regarding claim 1, 17, and 20
(claim 1) A method comprising:

Polymath teaches:
A network…
“A KYC provider can join the Polymath network by calling the newProvider function with its desired fee per verification and a URL that points to a page explaining its services for Polymath users. KYC providers are notified when an investor requests verification or runs an algorithm to determine jurisdiction and accreditation status, and calls the verifyCustomer function to set the investor’s verifications. The investor will also include a sufficient fee specified by the KYC provider that is held in escrow until a successful issuance or other event of payment.” (pg. 13, para. 6)

Storing (therefore memory) on blockchain…
“It should be noted that this process works for a single document as well as a set of related documents. In particular, hashing is a useful tool for recording an immutable witness of a public document. By storing this hash on the blockchain, anyone who receives a copy of the document can hash it themselves and make sure that it hasn’t been altered since it’s hash was recorded to the chain.” (pg. 19, para. 9_

Example of computer (processor)…
“Over the past few years, Turing-complete programming languages have been implemented into decentralized blockchains. These systems use “smart contracts” (software programs stored on-chain that are automatically implemented upon specific conditions being satisfied), to add and modify data algorithmically however a user designs it. This data extends well beyond simple account balances, and may include metadata, account restrictions, transfer rules, as well as any other calculations a regular computer can perform.” (pg. 5, para. 6 to pg. 6, para. 1)

See Network, Processor, and Memory below.

(a) obtaining a first instruction comprising a first leg specifying a first counterparty and a second counterparty that are counterparties to a first transaction and an amount of a first asset owned by the first counterparty;

Polymath teaches:
Wishes to sell (obtain) by specified first counterparty (Acme) to sell (first leg) security tokens (asset)…
“Acme Corporation wishes to sell security tokens to raise capital for its venture. It begins with an Ethereum transaction to propose a new security token. Acme’s name, ticker, and other public information is stored on the chain. Should it choose to do so, Acme can use a multiple signature digital wallet for all of its transactions to make sure that the correct combination of officers are signing.” (pg. 11, para. 7)

Sophia (second counterparty example) able to buy (example of second leg)… 
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

(b) confirming that the first instruction is authorized, wherein confirming that the first instruction is authorized comprises locking the first asset in response to obtaining confirmation without transferring the first asset;

Verify who can buy sell (confirming first instruction) by restrict (lock) trading (transferring) token (asset)…
“Polymath seeks to solve this problem by addressing secondary markets at the protocol level withing the existing regulatory and commercial frameworks. When a security token is created and issued through Polymath, the token is programmed to verify who can buy and sell the token. The security token restricts token holders from trading to any address that has not passed the required verifications. With this baked-in restriction, even decentralized and anonymously run exchanges, such as exchanges in jurisdictions that do not impose substantive regulations, will only be able to conduct trades to authorized participants consistent with the issuer’s requirements. The restrictions provide issuers assurance that their tokens will only be held by authorized investors and will be subject to those other restrictions that the issuer wishes to place on the securities.” (pg. 15, para. 2)

Another example of a setSTO function for start and end time (therefore locking ability) for the offering for token…
“The issuer is able to approve the security token for initial offering by calling the setSTO function with a contract address, start time, and end date of the offering. The issuer also has the discretion to execute independent reviews of the STO contract and once satisfied, can transfer the security tokens it owns to the STO contract, making the securities available for sale after the start time.” (pg. 13, para. 5)

(c) executing the first instruction after the first instruction is confirmed to be authorized, wherein executing the first instruction comprises transferring the first asset from the first counterparty to the second counterparty; and

Example of protocol rules (executing instruction) to exchange validate accreditation (instruction is confirmed) and transferring token (asset) to James…
“Sophie is ready to rebalancing her investment porfolio and wishes to sell her Acme tokens. Polymath is an open protocol, meaning Sophie can visit any supporting exchange to sell her tokens so long as her broker (if required) has enabled the transaction. Each exchange will have its own rules for who may buy and sell security tokens on it; for example, in some jurisdictions, the exchanges will be limited to those that have registered in an appropriate capacity with the local security regulator. The protocol rules allow Sophie to sell her tokens to any qualified buyer, provided any hold period on the tokens has expired and no other restrictions are in place. James is a buyer in the marketplace who wishes to purchase the securities Sophie intends to sell. In order to enable the transfer of these security tokens to James, the Polymath platform exposes a public interface for any exchange to validate James’ accreditation and jurisdiction status based on his public Ethereum address. Once validated, and subject to any required enabling by James’ broker, a transfer to James’ public Ethereum address is able to occur. The issuer’s transfer agent will then oversee the automated updating of the issuer’s share registry and fulfill any related regulatory requirements.” (pg. 14, para. 3)

(d) recording in a blockchain that the first instruction has been executed.

Posted (recording) all documents (instructions) to the blockchain…
“Acme has posted a hash of all necessary documents related to the offering to the blockchain, and made the documents available online. All purchase transactions must come in with a hash of the documents. Token exchanges wishing to act as a forum where their customers can invest in the initial offering should ensure that purchasers are advised of the existence of these documents. By including the hash of the documents, investors like Sophie are affirming their understanding of the contents. Polymath.js includes a tool to validate that the document hasn’t been altered (any alteration would change the associated hash).” (pg. 13, para. 1)

Network, Processor, and Memory
Polymath teaches blockchain.  They do not teach network hardware, processor or memory.

Dudar et al. also in the business of blockchain teaches:
Blockchain device….
“FIG. 2 is a schematic diagram of an exemplary information handling device 200 that can be used as a ledger server in a blockchain network; including the information handling device 100.sub.1-100.sub.N of the blockchain network 10 in FIG. 1. The information handling device 200 may be embodied as an IoT device, a computer (e.g., desktop, laptop, tablet), a smart phone, a smart watch, an electrical domestic appliance, consumer electronic device, wearable electrical device, and portable electrical device, or the like. The information handling device 200 may have different configurations, and it generally comprises suitable components necessary to receive, store, and execute appropriate computer instructions, commands, or codes. The main components of the information handling device 200 are a processor 202 and a memory unit 204. The processor 202 may be formed by one or more CPU, MCU, controllers, logic circuits, Raspberry Pi chip, etc. The processor 202 is operable to perform the methods of the invention. The memory unit 204 may include one or more volatile memory unit (such as RAM, DRAM, SRAM), one or more non-volatile unit (such as ROM, PROM, EPROM, EEPROM, FRAM, MRAM, FLASH, SSD, NAND, and NVDIMM), or any of their combinations. The memory unit 204 may store computer instructions to be executed by the processor 202, and may store a blockchain ledger containing one or more transaction blocks with transaction information.” [0059]

Network hardware, processor and memory…
“A suitable operating system may be installed in the information handling device 200, e.g., on the disk drive 212 or in the memory unit 204. The memory unit 204 and the disk drive 212 may be operated by the processor 202. The information handling device 200 also includes a communication module 210 for establishing one or more communication links (not shown) with all other information handling devices in the network 10 and optionally with one or more other computing devices such as servers, personal computers, terminals, tablets, phones, or other wireless or handheld computing devices. The communication module 210 may be a modem, a Network Interface Card (NIC), an integrated network interface, a radio frequency transceiver, an optical port, an infrared port, a USB connection, or other wired or wireless communication interfaces. The communication links may be wired or wireless for communicating commands, instructions, information and/or data. Preferably, the processor 202, the memory unit 204, the communication module 210, and optionally the input devices 206, the output devices 208, and the disk drives 212 are connected with each other through a bus, a Peripheral Component Interconnect (PCI) such as PCI Express, a Universal Serial Bus (USB), an optical bus, or other like bus structure. In one embodiment, some of these components may be connected through a network such as the Internet or a cloud computing network. A person skilled in the art would appreciate that the information handling device 200 shown in FIG. 2 is merely exemplary and different information handling devices 200 with different configurations may be applicable as the information handling device 100.sub.1-100.sub.N of the blockchain network 10 in FIG. 1.” [0060]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Polymath the ability to use hardware such as network, processor, and memory as taught by Dudar et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Polymath who teaches blockchain, where blockchain would need to use various hardware components taught by Dudar et al. in order to operate a blockchain.

Regarding claims 2 and 18
(claim 2) The method of claim 1, wherein:
(a) the first instruction further comprises a second leg specifying the first counterparty, the second counterparty, and an amount of a second asset owned by the second counterparty to be transferred to the first counterparty in exchange for the first asset;

Polymath teaches:
Buy and sell (therefore either first and second leg to be exchanged) for relevant categories of tokens (either first or second asset)…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

(b) confirming that the first instruction is authorized further comprises locking the second asset in response to obtaining confirmation without transferring the second asset; and

Allow (confirm) to sell (instruction) provided hold period (locking) on the token (asset) has expired (therefore confirm but before lock period has expired, so asset is not transferred)…
“Sophie is ready to rebalancing her investment porfolio and wishes to sell her Acme tokens. Polymath is an open protocol, meaning Sophie can visit any supporting exchange to sell her tokens so long as her broker (if required) has enabled the transaction. Each exchange will have its own rules for who may buy
and sell security tokens on it; for example, in some jurisdictions, the exchanges will be limited to those that have registered in an appropriate capacity with the local security regulator. The protocol rules allow Sophie to sell her tokens to any qualified buyer, provided any hold period on the tokens has expired and no other restrictions are in place. James is a buyer in the marketplace who wishes to purchase the securities Sophie intends to sell. In order to enable the transfer of these security tokens to James, the Polymath platform exposes a public interface for any exchange to validate James’ accreditation and jurisdiction status based on his public Ethereum address. Once validated, and subject to any required enabling by James’ broker, a transfer to James’ public Ethereum address is able to occur. The issuer’s transfer agent will then oversee the automated updating of the issuer’s share registry and fulfill any related regulatory requirements.” (pg. 14, para. 3)

(c) executing the first instruction after the first instruction is confirmed to be authorized further comprises transferring the second asset from the second counterparty to the first counterparty.

Once validated protocol rules allow (executing) sale (instruction) to transfer to James address (instruction)…
“Sophie is ready to rebalancing her investment porfolio and wishes to sell her Acme tokens. Polymath is an open protocol, meaning Sophie can visit any supporting exchange to sell her tokens so long as her broker (if required) has enabled the transaction. Each exchange will have its own rules for who may buy
and sell security tokens on it; for example, in some jurisdictions, the exchanges will be limited to those that have registered in an appropriate capacity with the local security regulator. The protocol rules allow Sophie to sell her tokens to any qualified buyer, provided any hold period on the tokens has expired and no other restrictions are in place. James is a buyer in the marketplace who wishes to purchase the securities Sophie intends to sell. In order to enable the transfer of these security tokens to James, the Polymath platform exposes a public interface for any exchange to validate James’ accreditation and jurisdiction status based on his public Ethereum address. Once validated, and subject to any required enabling by James’ broker, a transfer to James’ public Ethereum address is able to occur. The issuer’s transfer agent will then oversee the automated updating of the issuer’s share registry and fulfill any related regulatory requirements.” (pg. 14, para. 3)

Regarding claims 3 and 19
(claim 3) The method of claim 2, wherein confirming that the first instruction is authorized comprises receiving confirmation from the first and second counterparty systems after the instruction is obtained that the first instruction is authorized.

Polymath teaches:
Broker or exchange (counterparty systems) has enabled (receiving confirmation) for authorized person (instruction is authorized)…
“Sophie is ready to rebalancing her investment porfolio and wishes to sell her Acme tokens. Polymath is an open protocol, meaning Sophie can visit any supporting exchange to sell her tokens so long as her broker (if required) has enabled the transaction. Each exchange will have its own rules for who may buy and sell security tokens on it; for example, in some jurisdictions, the exchanges will be limited to those that have registered in an appropriate capacity with the local security regulator.” (pg. 14, para. 3)

Regarding claim 4
The method of claim 2, wherein locking the second asset comprises recording in the blockchain that the second asset is locked.

Polymath teaches:
STO smart contract (therefore record in blockchain) with lockup period for token (asset)…
“In order to allow more fine grained requirements in a securities offering, legal delegates work with smart contract developers to create new STO contracts. For example, if a security token requires that all investor tokens be locked up for one year after the initial offering, the STO contract is able to enforce this. STO contracts allow the issuer to have control over the offering while reducing time and cost to market by reusing existing contracts that have already undergone security audits and have been used without issue by others.” (pg. 13, para. 2) STO = Security Token Offering

Regarding claim 5
The method of claim 1, wherein obtaining the first instruction, confirming that the first instruction is authorized, and executing the first instruction are performed using computer program code that implements a protocol layer of the blockchain.

Polymath teaches:
Protocol level (layer) with programmed (computer program code) to verify token holder address (instructions)…
“Polymath seeks to solve this problem by addressing secondary markets at the protocol level withing the existing regulatory and commercial frameworks. When a security token is created and issued through Polymath, the token is programmed to verify who can buy and sell the token. The security token restricts token holders from trading to any address that has not passed the required verifications. With this baked-in restriction, even decentralized and anonymously run exchanges, such as exchanges in jurisdictions that do not impose substantive regulations, will only be able to conduct trades to authorized participants consistent with the issuer’s requirements. The restrictions provide issuers assurance that their tokens will only be held by authorized investors and will be subject to those other restrictions that the issuer wishes to place on the securities.” (pg. 14, para. 2)

Regarding claim 6
The method of claim 1, further comprising generating an instruction generator before obtaining the first instruction, wherein the instruction generator generates the first instruction.

Polymath teaches:
A “createNewSecurityToken function (instruction generator) to create token details (instructions)…
“From a technical standpoint, the issuer starts this process by making a call to the Polymath createNewSecurityToken function, specifying the desired secu-rity token details (i.e. type of security, rights contained in the security, desired amount to raise, company name, ticker, etc). Their new ST20 standard security token is instantly created—although not yet useful—and stored in a registrar contract on the Ethereum blockchain. The total supply is owned by the issuer and non-transferrable until the legal delegate and issuer confirm that the steps have been completed for the token to be issued.” (pg. 11, para. 8 to pg. 12, para. 1)

Regarding claim 7
The method of claim 6, wherein the first asset is issued by an issuer, and further comprising: 
(a) prior to generating the instruction generator comprising the first instruction:

(i) receiving a message from an exchange system to generate the instruction generator; and 

Polymath teaches:
Issuance of tokens (receiving a message) 
“One kind of security tokens represent an equity stake in an organization, or a claim to the wealth generated by its activities. Sales or issuances of these tokens with these features tend to constitute a securities offering, which means that they are subject to securities regulations; issuers need to ensure that token sales comply with all applicable securities laws or risk severe penalties. Registrations and exemptions must be considered, and the efficient transferability of tokens that is at the core of their technology may be stifled by a regulatory apparatus that requires intermediaries and government filings of various kinds.” (pg. 6, para. 6 to pg. 7, para. 1)

Using Polymath platform (exchange) for securities offerings (receiving a message)…
“The Polymath platform opens up the blockchain to legally compliant securities offerings with a network of services designed to lower associated transaction costs over time.” (pg. 8, para. 2)

(ii) receiving a message from an issuer system granting the instruction generator permission to generate instructions to transfer the first asset; and 

Ethereum (issuer) proposing a new security (receiving a message)…
“Acme Corporation wishes to sell security tokens to raise capital for its venture. It begins with an Ethereum transaction to propose a new security token. Acme’s name, ticker, and other public information is stored on the chain. Should it choose to do so, Acme can use a multiple signature digital wallet for all of its transactions to make sure that the correct combination of officers are signing.” (pg. 11, para. 7)

(b) recording in the blockchain that the instruction generator has permission to generate the instructions to transfer the first asset.

Where the createNewSecurityToken function (instruction generator) provides token details (therefore instruction generator has permission) for when to transfer token (asset)…
“From a technical standpoint, the issuer starts this process by making a call to the Polymath createNewSecurityToken function, specifying the desired secu-rity token details (i.e. type of security, rights contained in the security, desired amount to raise, company name, ticker, etc). Their new ST20 standard security token is instantly created—although not yet useful—and stored in a registrar contract on the Ethereum blockchain. The total supply is owned by the issuer and non-transferrable until the legal delegate and issuer confirm that the steps have been completed for the token to be issued.” (pg. 11, para. 8 to pg. 12, para. 1)

Smart contract (recording in blockchain) for transfer of assets (instructions)…
“The most widely used Turing-complete blockchain, Ethereum, grew out of a frustration with trying to implement complex logic on top of Bitcoin [13]. Ethereum simplifies the task of implementing complex financial logic on a blockchain. With only a few lines of code, smart contracts can transfer assets or establish escrow conditions to be executed algorithmically, with all the benefits of blockchains as described earlier. In other words, if two parties enter into a smart contract, and each party presents their asset, the transaction is automatically effected without risk of failure; if one party fails to present its asset, the other party retains its asset and can move on. There is no risk of payment on one side, and the failure to deliver on the other side. The smart contract can be designed to effect a transaction instantaneously, or can be designed to effect upon future conditions begin met.” (pg. 6, para. 2)

Regarding claim 8
The method of claim 7, further comprising:
(a) prior to generating the instruction generator comprising the first instruction, receiving a message from the exchange system to generate the first instruction and the first leg that specifies the counterparties and the asset to be transferred; and

Polymath teaches:
Example of Acme (counterparty) wishes to sell (leg) and token (asset) to be sold (transferred)…
“Acme Corporation wishes to sell security tokens to raise capital for its venture. It begins with an Ethereum transaction to propose a new security token. Acme’s name, ticker, and other public information is stored on the chain. Should it choose to do so, Acme can use a multiple signature digital wallet for all of its transactions to make sure that the correct combination of officers are signing.” (pg. 11, para. 7)

(b) recording the first instruction in the blockchain.

	Information (first instruction) is stored (recording) on the chain…
“Acme Corporation wishes to sell security tokens to raise capital for its venture. It begins with an Ethereum transaction to propose a new security token. Acme’s name, ticker, and other public information is stored on the chain. Should it choose to do so, Acme can use a multiple signature digital wallet for all of its transactions to make sure that the correct combination of officers are signing.” (pg. 11, para. 7)

Regarding claim 9
The method of claim 8, further comprising recording in the blockchain a status of the first instruction indicating that the first instruction is pending execution.

Polymath teaches:
 Tokens as smart contracts with rules from compliance process…
“Note that each STO is its own smart contract. This contract ensures that all security tokens related to that contract are traded in accordance with any rules that result from the compliance process, and the smart contract can be updated by the issuer to reflect corporate events and the like. These contracts use the KYC registry contract as an authority on identity/address pairs. This allows investors to participate in multiple offerings without going through the KYC process multiple times, tracks that investor’s limitations, and provides for the updating of the KYC process for an investor as the KYC provider deems appropriate.” (pg. 12, para. 6)

Jurisdiction and accreditation flags (status indicating pending execution)…
“Once all steps of the compliance process have been completed and verified by the issuer and the legal delegate, the delegate will advise the issuer on the investor requirements (jurisdictions and accreditation flags) for this Security Token Offering. The investor requirements will limit who can hold tokens to residents of certain jurisdictions, set limits on whether non-accredited investors may invest, and place other restrictions as the issuer deems appropriate. At this stage of the issuance process, a bounty is assigned to the legal delegate, but locked until successful issuance or other event of payment occurs pursuant to the smart contract (see Appendix C Successful Issuances).” (pg. 12, para. 5)

Regarding claim 10
The method of claim 1, wherein locking the first asset comprises recording in the blockchain that the first asset is locked.

Polymath teaches:
STO smart contract (therefore record in blockchain) with lockup period for token (asset)…
“In order to allow more fine grained requirements in a securities offering, legal delegates work with smart contract developers to create new STO contracts. For example, if a security token requires that all investor tokens be locked up for one year after the initial offering, the STO contract is able to enforce this. STO contracts allow the issuer to have control over the offering while reducing time and cost to market by reusing existing contracts that have already undergone security audits and have been used without issue by others.” (pg. 13, para. 2) STO = Security Token Offering

Regarding claim 11
The method of claim 1, further comprising:

(a) obtaining a second instruction that comprises a second leg specifying a third counterparty and a fourth counterparty that are counterparties to a second transaction and an amount of a second asset owned by the third counterparty;

Polymath teaches:
Issuer and investors (therefore multiple counterparties) for offering…
“At the point where the token has merely been created, any legal delegates on the Polymath platform are notified of this proposed issuance in real time using the event logging functionality built into Ethereum. They are able to propose legal details for the offering (e.g. jurisdictions of investors, type of offering under relevant regulations, hold time before tokens can be resold) as well as the legal delegates’ bounty (see Appendix C Successful Issuances).” (pg. 12, para. 2)

Buy and sell (example of second leg) tokens (assets)…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

(b) confirming that the second instruction is authorized, wherein confirming that the second instruction is authorized comprises locking the second asset in response to obtaining confirmation from the third counterparty system without transferring the second asset;

Available for sale (confirming instruction authorized), but with start and end time (therefore locking ability) for the offering for token…
“The issuer is able to approve the security token for initial offering by calling the setSTO function with a contract address, start time, and end date of the offering. The issuer also has the discretion to execute independent reviews of the STO contract and once satisfied, can transfer the security tokens it owns to the STO contract, making the securities available for sale after the start time.” (pg. 13, para. 5)

(c) executing the second instruction after the third and fourth counterparty systems confirm that the second instruction is authorized, wherein executing the second instruction comprises transferring the second asset from the third counterparty to the fourth counterparty; and

Sophie can transfer token to James who can then transfer to others (secondary market) based on restrictions…
“…The protocol rules allow Sophie to sell her tokens to any qualified buyer, provided any hold period on the tokens has expired and no other restrictions are in place. James is a buyer in the marketplace who wishes to purchase the securities Sophie intends to sell. In order to enable the transfer of these security tokens to James, the Polymath platform exposes a public interface for any exchange to validate James’ accreditation and jurisdiction status based on his public Ethereum address. Once validated, and subject to any required enabling by James’ broker, a transfer to James’ public Ethereum address is able to occur. The issuer’s transfer agent will then oversee the automated updating of the issuer’s share registry and fulfill any related regulatory requirements.” (pg. 14, para. 3)

Where buy and sell (legs) happen in the secondary market (multiple counterparties) with who can buy and sell…
“Polymath seeks to solve this problem by addressing secondary markets at the protocol level withing the existing regulatory and commercial frameworks. When a security token is created and issued through Polymath, the token is programmed to verify who can buy and sell the token…” (pg. 15, para. 2)

(d) recording in the blockchain that the second instruction has been executed.

Security token…
“Polymath seeks to solve this problem by addressing secondary markets at the protocol level withing the existing regulatory and commercial frameworks. When a security token is created and issued through Polymath, the token is programmed to verify who can buy and sell the token…” (pg. 15, para. 2)

Where the token is on (recorded on) a blockchain…
“In order to power this new platform for the issuance and trading of regulatory compliant securities on the Ethereum blockchain, an ERC20 standard Polymath (POLY) token will be created and distributed to network participants. One billion POLY tokens will be minted and no additional POLY tokens will ever be minted after that. POLY tokens are the underlying economic unit of the Polymath marketplace.” (pg. 16, para. 2)

Regarding claim 13
The method of claim 11, wherein at least one of the counterparties of the first transaction is also at least one of the counterparties of the second transaction. 

Polymath teaches:
Sophia now able to buy and sell based on KYC validation (therefore would not have been able to conduct transaction before, and now able to)…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

Regarding claim 16
The method of claim 1, wherein an agent acts on behalf of at least one of the counterparties.

Polymath teaches:
Broker (agent) holding securities, etc. (therefore acting on behalf of counterparties…
“Along with details relating to Sophia’s jurisdiction and accreditation status, the KYC provider can use Polymath.js to produce a final hash to record to blockchain. In this way, the identity validation process can be audited at a later time, so long as the auditor is given access to the documents by Sophia or the KYC provider (see Appendix B Proof of Process). Where required by law, a security broker will be engaged by the investor and will address matters of suitability assessment, the holding of securities, and other customary matters as required in the relevant jurisdiction.” (pg. 11, para. 5)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of Ruiz_ST-20 (Pablo Ruiz, “Overview of the ST-20 Interface and Polymath Core,’ April 12, 2018, pp. 1-11).
Regarding claim 12
The method of claim 1, further comprising:

(a) obtaining a second instruction that comprises a second leg specifying a third counterparty and a fourth counterparty that are counterparties to a second transaction and an amount of a second asset owned by the third counterparty;

Polymath teaches:
Example of buy and sell (legs) categories of security tokens (assets) between Sophia (counterparty) and other investors (multiple counterparties) in the secondary market…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

(b) attempting and failing to confirm with third and fourth counterparty systems that the second instruction is authorized; and

Where investors (counterparties) are validated, therefore fail to confirm if not validated…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)  Inherent with validate is not validate investor.

See Failure below.

(c) in response to failing to confirm that the second instruction is authorized, recording in the blockchain that the second instruction has failed to execute.

“Note that each STO is its own smart contract. This contract ensures that all security tokens related to that contract are traded in accordance with any rules that result from the compliance process, and the smart contract can be updated by the issuer to reflect corporate events and the like. These contracts use the KYC registry contract as an authority on identity/address pairs. This allows investors to participate in multiple offerings without going through the KYC process multiple times, tracks that investor’s limitations, and provides for the updating of the KYC process for an investor as the KYC provider deems appropriate.” (pg. 12, para. 6)

See Failure below.

Failure
The combined references teach blockchain.  They do not teach failure.

Ruiz_ST-20 Interface also in the business of blockchain teaches:
Polymath and verifyTransfer…
“We are solving this issue at Polymath by proposing an open standard, called ST-20, that extends the ERC-20 interface and adds one key method, verifyTransfer. Below is an example of a very simple implementation of the verifyTransfer method, which simply approves every single transaction :” (pg 3, para. 1)


Example of token (therefore written to blockchain) with blacklisted addresses when transfer is restricted (failed to execute)…
“In the code above, written in Solidity⁷, the transfer and transferFrom methods of the ERC-20 token are being overridden to add a call to verifyTransfer. If that call checks to true, the transfer will be executed. Otherwise, the transaction reverts.” (pg. 3, para. 2)

“The implementation of verifyTransfer shown above does nothing at the moment, since it only returns true, but one could use it to restrict transfers as they wish, for instance:…”

“…Certain addresses could be blacklisted” (pg. 3, para. 3-7)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to do consider failure as taught by Ruiz_ST-20 since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by need to provide an audit trail for transactions and security needs.  Maintaining a list prevents restricted transfers from happening, improving transfer security.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of WO 2018/232493 to Deng.
Regarding claim 14
The method of claim 1, wherein:
(a) the first instruction further comprises one or more additional legs that collectively specify one or more additional counterparties to the first transaction and amounts of one or more additional assets to be transferred between the counterparties to the first transaction;


Polymath teaches:
Example of buy and sell (legs) categories of security tokens (assets) between Sophia (counterparty) and other investors (multiple counterparties) in the secondary market…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)

(b) the method further comprises confirming with one or more additional counterparty systems that the first instruction is authorized, wherein confirming with the one or more additional counterparty systems that the first instruction is authorized comprises locking the one or more additional assets in response to obtaining confirming from the one or more additional counterparty systems without transferring the one or more additional assets; and

	Where trade is with validated (confirmed) investors (counterparties)…
“Sophia is now able to buy and sell relevant categories of security tokens on the Polymath platform. Polymath’s smart contracts enforce any of the limits on her investing. This KYC validation will also be used to validate her identity and eligibility to trade in the secondary market with other investors with validated identities.” (pg. 11, para. 6)
	
Restricting token holders from trading (therefore locking assets)…
“Polymath seeks to solve this problem by addressing secondary markets at the protocol level withing the existing regulatory and commercial frameworks. When a security token is created and issued through Polymath, the token is programmed to verify who can buy and sell the token. The security token restricts token holders from trading to any address that has not passed the required verifications. With this baked-in restriction, even decentralized and anonymously run exchanges, such as exchanges in jurisdictions that do not impose substantive regulations, will only be able to conduct trades to authorized participants consistent with the issuer’s requirements. The restrictions provide issuers assurance that their tokens will only be held by authorized investors and will be subject to those other restrictions that the issuer wishes to place on the securities.” (pg. 15, para. 2)

(c) executing the first instruction comprises:

(i) determining a net amount of the assets to be transferred between the counterparties, wherein determining the net amount comprises setting off amounts owed between the counterparties against each other; and

	See Netting below.

(ii) transferring the net amount between the counterparties.

See Netting below.

Netting
The combined references teach blockchain.  They do not teach netting.

Deng also in the business of blockchain teaches:
“For multilateral netting, each inter-chain blockchain performs multilateral netting at the end of each settlement cycle, handling multiple tentative transactions together, and acting as a CCP, thereby reducing times of transaction and improving transaction efficiency.” [0042]

Netting transactions…
“(2) Multilateral netting: when two or more participant blockchains are traded through one inter-chain blockchain, the inter-chain blockchain can offset each other from multiple transactions, reducing the settlement volume and alleviating the large-scale transactions difficulty, improve the speed of the transaction, improve market efficiency.” [0092]  Inherent with netting transactions is determining a net amount between counterparties.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to do net transactions as taught by Deng since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Deng and the need to reduce the volume of transactions by netting as this improves speed and market efficiency.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of Ruiz_Token (Pablo Ruiz, “Everything You Always Wanted to Know About Restricting Token Transfers But Were Afraid to Ask,” July 7, 2018, Polymath Newtork, pp. 1-13)
Regarding claim 15
The method of claim 1, wherein the first instruction automatically executes upon the blockchain achieving a certain block height.

The combined references teach blockchain.  They do not teach based on block height.

Ruiz_Token also in the business of blockchain teaches:

“Whenever a transfer is attempted, verifyTransfer will get checked. This method will loop through all the transfer managers it contains and the transfer will be allowed if a transfer manager approves the transaction.

Blocknumber (block height) large enough…
“//Anyone on the whitelist can transfer provided the blocknumber is large enough” (pg. 9, para. 1)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to do transfer based on blocknumber Ruiz_Token since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Ruiz_Token and the need to verify transactions, where blocknumber provides an indication of added security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least confirming a transaction and locking an asset:
CN-110378690-A; CN-110458543-A; US-20180040040-A1; US-20180089685-A1; US-20180293577-A1; US-20190043043-A1; US-20190080406-A1; US-20190081789-A1; US-20190188710-A1; US-20210192541-A1; US-20210209595-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693